Dear Ms. Schaye:
Your request for an Attorney General's Opinion regarding ad valorem taxes has been assigned to me for research and reply.
You indicated that, under La.R.S. 47:1505(A), all tax recipient agencies of ad valorem taxes, with the exception of those in Orleans Parish, are required to provide the assessor and legislative auditor with both the authorizing ordinances or resolutions and the tax rates to be applied to the assessed values for ad valorem tax purposes not later than June 1 of each year. You asked whether the exception provided for Orleans Parish tax recipient agencies in La.R.S. 47:1705(A) applies to La.R.S. 47:1705 in its entirety.
The remaining sections of La.R.S. 47:1705, La.R.S. 47:1705(B) through La.R.S. 47:1705(D), contain no exception for Orleans Parish. Further, those sections pertain to a separate subject matter, the increase of mileage rates by governing authorities without voter approval. Thus, it is the opinion of this office that the provisions contained in La.R.S. 47:1705(B) through (D) do apply to Orleans Parish.
We trust this adequately responds to your request. However, if our office can be of further assistance, please do not hesitate to contact us.
Yours very truly,
JAMES D. "BUDDY" CALDWELL Attorney General
BY:__________________________ BENJAMIN A. HUXEN II Assistant Attorney General
JDC/BAH II *Page 1